Citation Nr: 1130820	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier than May 13, 2002, for the award of entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than May 13, 2002, for the award of basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Appeals Management Center (AMC) in Washington, DC.  The Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, currently holds jurisdiction over the claims. 

In a VA Form 9 filing received in May 2009, the Veteran raised the issue of entitlement to reimbursement of medical expenses which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim which is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran and his representative if further action on their part is required.

Parenthetically, the Board finds that the issue of entitlement to eligibility under the DEA Chapter 35 benefits program for the Veteran's adult daughter is inextricably intertwined with the above claims and is being held in abeyance pending resolution of the current appeal.


REMAND

In the May 2009 VA Form 9, the Veteran requested a Travel Board hearing for the issues listed on the title page.  Accordingly, the case must be returned to the RO to schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

